Examiner’s Comment 
Allowable Subject Matter
Claims 1-2, 4-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power supply with duty cycle limiting circuit, comprising: a duty cycle limiting circuit coupled to the drive circuit and the control unit, and the duty cycle limiting circuit comprises: a charge-discharge circuit configured to receive the control signal, a comparison unit coupled to the charge-discharge circuit, and a switch unit coupled to the comparison unit and the drive circuit…and wherein the charge-discharge circuit is configured to perform charging and discharging according to the control signal to generate the control voltage, and the comparison unit is configured to determine whether the switch unit is turned on according to the control voltage and the threshold voltage so as to limit the duty cycle of the power switch through the switch unit, in combination with all the limitations set forth in claim 1. 	Regarding claim 10, the prior art fails to teach or disclose a duty cycle limiting circuit comprising: a charge-discharge circuit configured to receive the control signal, a comparison unit coupled to the charge-discharge circuit, and a switch unit coupled to the comparison unit and the drive circuit, wherein the charge-discharge circuit is configured to perform charging and discharging according to the control signal to generate a control voltage, and the comparison unit is configured to determine whether the switch unit is turned on according to the control voltage and a threshold voltage so as to limit a duty cycle of the power switch through the switch unit, in combination with all the limitations set forth in claim 10. 	Regarding claim 16, the prior art fails to teach or disclose a method of operating a duty cycle limiting circuit, comprising the steps of: (a) converting a control signal of a control unit of a power supply into a control voltage, said converting a control signal comprising: (a1) charging to generate the control voltage on an energy storage component according to the control signal with a first level, and discharging the energy storage component according to the control signal with a second level, in combination with all the limitations set forth in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838